Case 1-19-44444-nhl Doc15 Filed 08/02/19 Entered 08/02/19 10:03:09

Nutovic & Associates

Proposed counsel to Debtor and Debtor in Possession
261 Madison Avenue, 26" Floor

New York, N. Y. 10016

(212) 421-9100

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In re: Chapter 11

4218 PARTNERS LLC, Case No. 19-44444 (nhl)

Debtor.
---- x

 

LOCAL RULE 1007-4 DECLARATION
Joseph Fischman, declaring under penalty of perjury, pursuant to 28 U.S.C. §1746, says:

1. Iam the Manager of 4218 Partners, LLC (the “Debtor"), the above-named debtor

and have personal knowledge of the facts stated.

On I submit this declaration pursuant to E.D.N.Y. Local Rule 1007-4, and in
support of the Debtor’s voluntary petition for relief under chapter 11 of Title 11 of the United
States Code, 11 U.S.C. §§101, et seq. (the “Bankruptcy Code”), filed on July 21,2019 (the “Filing
Date”).

Debtor’s Busi i Reasons for Pili

oP The Debtor is a limited liability corporation located at 1949 50 the Street,
Brooklyn, New York 11204. It is not a small business within the meaning of section 101(51D) of
the Bankruptcy Code.

4, The Debtor owns a development site on 4218 Fort Hamilton Parkway in Brooklyn
(the “Property”) and a collection of air rights from nearby properties (the “Air Rights”). Earlier this
year the Debtor obtained approval to build an 18 story structure on the Property.

a In November of 2018, the Debtor acquired the Property and the Air Rights,

obtaining a mortgage loan at the same time. One business day before the time of essence closing on
1
Case 1-19-44444-nhl Doc15 Filed 08/02/19 Entered 08/02/19 10:03:09

the Property acquisition, the lender reneged on its funding commitment, shorting the loan by
$750,000. The Debtor scrambled to close and but almost immediately defaulted on the loan.
tsa itie
6. Pursuant to an appraisal commissioned by the lender, the

Debtor’s assets were valued at $12,100,000 as of November 16, 2018.

 

7. The Debtor’s creditors are as listed in Exhibit A and hold claims totaling
$9,907,195.
Miscellaneous
8. No property of the Debtor is in the possession or custody and control of any public

officer, receiver, trustee or assignee for the benefit of creditors, mortgagees, pledgees or assignees.

9. There is no current pending litigation against the Debtor.

10. No prepetition committee was formed by creditors of the Debtor.

11. A list of the 20 largest creditors is annexed as Exhibit B.

12. The Debtor’s equity is not publicly held.

13. The Debtor does not have any payroll obligations.

14. The Debtor believes that with the protection of this Court, it will be able to maximize
the value of its assets for the benefit of all creditors.

July , 2019
4

J oseph Fischman, Manager

 
Case 1-19-44444-nhl Doc15 Filed 08/02/19 Entered 08/02/19 10:03:09

Exhibit A
Case 1-19-44444-nhl Doc15 Filed 08/02/19 Entered 08/02/19 10:03:09

Fill in this information to identify the case:

Debtor name 4218 Partners LLC

 

United States Bankruptcy Court for the: Eastern

District of __ NY
(State)

19-44444

 

Case number (If known):

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property

Be as complete and accurate as possible.

CL) Check if this is an
amended filing

 

12/15

 

1. Do any creditors have claims secured by debtor’s property?
Q) No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
( Yes. Fill in all of the information below.

a List Creditors Who Have Secured Claims

2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one
secured claim, list the creditor separately for each claim.

Column B
Value of collateral
that supports this

Column A
Amount of claim
Do not deduct the value

 

 

 

 

 

 

 

 

 

 

 

 

of collateral. claim
Creditor’s name Describe debtor's property that is subject to a lien
Department of Finance NYC 4218 Ft. Hamilton Pkwy 5 39348.90 $ 12,000,000
Creditor's mailing address
POB 680 Newark _ NJ 07101-0660
Describe the lien
Creditor's email address, if known Is the creditor an insider or related party?
Q No
C) Yes
Date debt was incurred {is anyone else liable on this claim?
Last 4 digits of t LA Ne
ast 4 digits of accoun QO Yes. Fill out Schedule H: Codebtors (Official Form 206H).

number a

Do multiple creditors have an interest in the As of the petition filing date, the claim is:

same property? Check all that apply.

Contingent
5 No — oO g
Yes, Specify each creditor, including this creditor, QO Unliquidated
and its relative priority. UO Disputed

Ea Creditor’s name Describe debtor's property that is subject to a lien ee
DEP NYC Water Board 4218 Ft. Hamitlton Pkwy 3272.99 12000000

Creditor's mailing address
POB 11863 Newark, NJ 071010680

 

 

 

 

Creditor's email address, if known

 

Date debt was incurred

Last 4 digits of account
| number

Do multiple creditors have an interest in the
same property?
C] No
O) Yes. Have you already specified the relative
priority?
OQ No. Specify each creditor, including this
creditor, and its relative priority.

 

 

C) Yes. The relative priority of creditors is
Specified on lines

Describe the lien

 

Is the creditor an insider or related party?
Q No

QO) Yes

Is anyone else liable on this claim?
(No

QO) Yes, Fill out Schedule H: Codebtors (Official Form 206H).

As of the petition filing date, the claim is:
Check all that apply.

OQ Contingent

OQ) unliquidated
QO Disputed

3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional

Page, if any.

Official Form 206D

Schedule D: Creditors Who Have Claims Secured by Property

pageiof_
Case 1-19-44444-nhl

Debtor

Case number tif known),

 

Name

Es Additional Page

Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page.

[z._] Creditor’s name

Maguire Ft. Hamilton LLC

 

 

 

Creditor's mailing address
c/o Wachtel Missry LLP | Dag Hamerskold Plaza

 

 

885 Second Avenue, 47th Floor NY NY

Doc 15 Filed 08/02/19 Entered 08/02/19 10:03:09

Column A Column B
Amount of claim Value of collateral
Do not deduct the value that supports this

 

Official Form 206D

 

Creditor's email address, if known

 

Date debt was incurred
Last 4 digits of account
number

Do multiple creditors have an interest in the

same property?

Q No

O) Yes. Have you already specified the relative
priority?

OQ) No. Specify each creditor, including this
creditor, and its relative priority.

QO) Yes. The relative priority of creditors is
specified on lines

Creditor’s name

 

Creditor’s mailing address

 

 

Creditor's email address, if known

 

Date debt was incurred

Last 4 digits of account
number

Do multiple creditors have an interest in the
same property?
OQ) No
O) Yes. Have you already specified the relative
priority?
OO) No. Specify each creditor, including this
creditor, and its relative priority.

C) Yes. The relative priority of creditors is
specified on lines

 

of collateral. claim
Describe debtor’s property that is subject to a lien
4218 Ft. Hamilton Pkwy = 8250000.00 : 42000000.00
Describe the lien
Is the creditor an insider or related party?
( No
O Yes
Is anyone else liable on this claim?
C) No
CX Yes. Fill out Schedule H: Codebtors (Official Form 206H).
As of the petition filing date, the claim is:
Check all that apply.
Q Contingent
QO) unliquidated
QO) Disputed
Describe debtor's property that is subject to a lien
5

 

 

 

 

Describe the lien

 

Is the creditor an insider or related party?
Q) No
O Yes

Is anyone else liable on this claim?
UO No
Q) Yes. Fill out Schedule H: Codebtors (Official Form 206H).

As of the petition filing date, the claim is:
Check all that apply.

QO Contingent

O Unliquidated
QO Disputed

Additional Page of Schedule D: Creditors Who Have Claims Secured by Property

page__of_
Case 1-19-44444-nhl Doc15 Filed 08/02/19 Entered 08/02/19 10:03:09

Fill in this Information to identify the case:

 

Debtor 4218 Partners LLC

 

NY
(Slate)

Eastern

United States Bankruptcy Court for the: District of

19-44444
Case number
(If known)

 

L) Check if this is an
amended filing

 

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims 1215

Be as complete and accurate as possible. Use Part 4 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
(Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
the Additional Page of that Part included in this form.

 

 

a List All Creditors with PRIORITY Unsecured Claims

 

1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
Qa No. Go to Part 2.
CL) Yes. Go to line 2.

2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than
3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claim Priority amount
Priority creditor's name and mailing address As of the petition filing date, the claim is: ¢ $
Check ail that apply.
QO Contingent
Q) Unliquidated
QO) Disputed
Date or dates debt was incurred Basis for the claim:
Last 4 digits of account Is the claim subject to offset?
number — UO No
: : O Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a) ( )
2.2 Priority creditor’s name and mailing address As of the petition filing date, the claim is: $ $
| Check all that apply.
O) Contingent
QO) unliquidated
| O) Disputed
| Date or dates debt was incurred Basis for the claim:
Last 4 digits of account 1s the claim subject to offset?
number — OQ) No
. . O) Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a) ( )
Priority creditor's name and mailing address As of the petition filing date, the claimis: ¢ 5
Check ail that apply.
(J Contingent
Q) Untiquidated
O) Disputed
Date or dates debt was incurred Basis for the claim:
Last 4 digits of account Is the claim subject to offset?
number Cl No
O) Yes

Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a) ( )

Official Form 206E/F Schedule E/F: Creditors Who Have Unsecured Claims pagetof_
Case 1-19-44444-nhl Doc15 Filed 08/02/19 Entered 08/02/19 10:03:09

Debtor

Case number (if kinown)

 

Name

| Part 2: | List All Creditors with NONPRIORITY Unsecured Claims

 

3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority

unsecured claims, fill out and attach the Additional Page of Part 2.

| Nonpriority creditor's name and mailing address
Law office OF Mordy Flam

 

| 266 East Broadway, Suite B706

 

| NY NY 10022

 

Date or dates debt was incurred

Last 4 digits of account number

Avalon Designs Inc.

 

2023 60th Str,

 

| Nonpriority creditor's name and mailing address
|
|
|
|
|
Brooklyn Ny 11204

 

Date or dates debt was incurred

Last 4 digits of account number

f.3| Nonpriority creditor's name and mailing address
YMBlueprints

 

4820 16th Ave

 

| Brooklyn NY 11204

 

Date or dates debt was incurred

Last 4 digits of account number

Nonpriority creditor's name and mailing address
Snap Developers LLC

 

1450 37th Street

 

| Brooklyn NY 11218

 

Date or dates debt was incurred

| Last 4 digits of account number

[3.8] Nonpriority creditor's name and mailing address

 

 

 

| Date or dates debt was incurred

| Last 4 digits of account number

Nonpriority creditor’s name and mailing address

 

 

 

| Date or dates debt was incurred

As of the petition filing date, the claim is:
Check all that apply.

QO) Contingent

QO) unliquidated

QO) Disputed

Basis for the claim: _ S¢"vces

Is the claim subject to offset?
Qd No
U) Yes

As of the petition filing date, the claim is:
Check all that apply.

QO Contingent

QO) Unliquidated

O) Disputed

Basis for the claim: Services

Is the claim subject to offset?
@ No
OU) Yes

As of the petition filing date, the claim is:
Check ail that apply.

QO Contingent

Q) Unliquidated

O Disputed

Basis for the claim:

Is the claim subject to offset?
QO) No
QO Yes

As of the petition filing date, the claim is:
Check all that apply.

Q) Contingent

QO) Unliquidated

C1 Disputed

Basis for the claim:

Is the claim subject to offset?
No
UO Yes

As of the petition filing date, the claim is:
Check ail that apply.

QO Contingent

) unliquidated

U) Disputed

Basis for the claim:

Is the claim subject to offset?
QO) No
QO) yes

As of the petition filing date, the claim is:
Check all that apply.
(2 Contingent
Unliquidated
QO) Disputed

Basis for the claim:

Is the claim subject to offset?

QO) No
Last 4 digits of account number — —__ O yes
Official Form 206E/F Schedule E/F: Creditors Who Have Unsecured Claims

Amount of claim

$ 31228.00

 

g 8300.00

 

69,000.00

511045.57

page ___ of
Case 1-19-44444-nhl Doc15 Filed 08/02/19 Entered 08/02/19 10:03:09

Debtor Case number (it known)
Name

rare a | Total Amounts of the Priority and Nonpriority Unsecured Claims

6. Add the amounts of priority and nonpriority unsecured claims.

 

Total of claim amounts

 

5a. Total claims from Part 1 5a. 3

5b. Total claims from Part 2 5b. «606-8

5c. Total of Parts 1 and 2 5 $ 617573.57
iC.

Lines 5a + 5b = 5c.

 

 

 

Official Form 206E/F Schedule E/F: Creditors Who Have Unsecured Claims page__ of
Case 1-19-44444-nhl Doc15 Filed 08/02/19 Entered 08/02/19 10:03:09

Exhibit B
Case 1-19-44444-nhl Doc15 Filed 08/02/19 Entered 08/02/19 10:03:09

Fill in this information to identify your case:

 

Debtor1 4218 PARTNERS LLC

First Name Middte Name Last Name

Debtor 2
(Spouse, if filing} First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Eastern District of New York

Case number 1 9-44444
m L] Check if this is an
amended filing

 

Official Form 104
For individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims Against You and Are Not Insiders 12/15

 

If you are an individual filing for bankruptcy under Chapter 11, you must fill out this form. If you are filing under Chapter 7, Chapter 12, or
Chapter 13, do not fill out this form. Do not include claims by anyone who is an insider. Insiders include your relatives; any general partners;
relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an officer, director, person in
control, or owner of 20 percent or more of their voting securities; and any managing agent, including one for a business you operate as a sole
proprietor. 11 U.S.C. § 101. Also, do not include claims by secured creditors unless the unsecured claim resulting from inadequate collateral
value places the creditor among the holders of the 20 largest unsecured claims.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information.

Ea List the 20 Unsecured Claims in Order from Largest to Smallest. Do Not Include Claims by Insiders.

 

Unsecured claim

 

 

 

 

 

 

 

 

 

 

lA What is the nature of the claim? SEMVICes $ 31,228.00
Law office OF Mordy Flam OT
Credilors Name As of the date you file, the claim is: Check all that apply.
266 East Broadway Suite B706 1 Contingent
Number Street QO Unliquidated
OQ Disputed
None of the above apply
NY NY 10022
sy Stale = Does the creditor have a lien on your property?
No
Contact Q) Yes. Total claim (secured and unsecured): $.
Value of security: - $
Contact phone ~
Unsecured claim $
i im? Advances and Services
a What is the nature of the claim? P 511 1045.57
Snap Developers LLC ———————SS==__=>==
Creditors Name As of the date you file, the claim is: Check all that apply,
1150 37th Street Q) Contingent
Number Street OQ Unliquidated
QO Disputed
wi None of the above apply
Brooklyn NY 11218
Cini Slate ele cade Does the creditor have a lien on your property?
No
Contact C) Yes. Total claim (secured and unsecured): $
Value of security: - $
— Unsecured claim $

Official Form 104 For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims page 1
Debtor 1

Official Form 104

Case 1-19-44444-nhl

4218 PARTNERS LLC

First Name Middle Name

Avalon Designs Inc

Last Name

 

Creditor's Name

2023 60th st

 

Number Street

 

Brooklyn NY 11204

 

City Stale ZIP Code

 

Gontact

Conlact phone

YMBlueprints

 

Creditor's Name

4820 16th Avenue

 

Number Street

 

Brooklyn NY 11204

 

City Stale ZIP Code

 

Contact

Contact phone

 

Creditor's Name

 

Number Street

 

 

City State ZIP Code

 

Contact

Contact phone

 

Credilor's Name

 

Number Street

 

 

City State ZIP Code

 

Contacl

Contacl phone

 

Creditor's Name

 

Number Street

 

 

City Slate ZIP Code

 

Contact

Contact! phone

Doc 15 Filed 08/02/19 Entered 08/02/19 10:03:09

Case number (if known) 1 9-44444

 

Unsecured claim

What is the nature of the claim? Services

As of the date you file, the claim is: Check all that apply.

Q Contingent

O) unliquidated

QO Disputed

wi None of the above apply

Does the creditor have a lien on your property?

| No

QO) Yes. Total claim (secured and unsecured): §
Value of security: - §
Unsecured claim $

What is the nature of the claim? 5.
As of the date you file, the claim is: Check all that apply.

Q Contingent

Q Unliquidated

Q Disputed

CI) None of the above apply

Does the creditor have a lien on your property?

QO) No

QO) Yes. Total claim (secured and unsecured):

$
Value of security: = $
Unsecured claim 3.

Whatis the nature oftheclam?_ ss —“‘“‘C*S*SCSCCCSS
As of the date you file, the claim is: Check all that apply.

QO Contingent

QO) Unliquidated

O Disputed

O) None of the above apply

Does the creditor have a lien on your property?

UO No
Q) Yes. Total claim (secured and unsecured):

5
Value of security: - $
Unsecured claim $

Whatis the nature oftheclam? = —“‘“CS;™C;*CS
As of the date you file, the claim is: Check all that apply.
Q) Contingent
Q) Unliquidated
QO) Disputed
L) None of the above apply
Does the creditor have a lien on your property?
QO) No
O) Yes. Total claim (secured and unsecured): = §
Value of security: - $§
Unsecured claim 3.

What is the nature of the claim? $
As of the date you file, the claim is: Check all that apply,

QO Contingent

O) unliquidated

OQ Disputed

O) None of the above apply

Does the creditor have a lien on your property?

OU No

O) Yes. Total claim (secured and unsecured): $
Value of security: = $
Unsecured claim $.

For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims

6,300.00

page 2
Case 1-19-44444-nhl Doc15 Filed 08/02/19 Entered 08/02/19 10:03:09

Debtor 1 421 8 PARTNERS LLC Case number (if known) 1 9-44444

First Name Middle Name Last Name

Unsecured claim

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

fe What is the nature of the claim? $
Gettore em As of the date you file, the claim is: Check all that apply,
= = Q) Contingent
reel
mer “ QO} unliquidated
Q) Disputed
CQ) None of the above apply
City Slate ZIP Gode Does the creditor have a lien on your property?
) No
QO) Yes. Total claim (secured and unsecured): §
Contact
Value of security: - $
Gontact phone Unsecured claim $
What is the nature of the claim?
$
Creditor’s Name . se
As of the date you file, the claim is: Check all that apply,
Number Street Q Contingent
QO) Unliquidated
QO Disputed
C) None of the above apply
city ons = Does the creditor have a lien on your property?
C) No
Contact C Yes. Total claim (secured and unsecured): 3
Value of security: - $
Contact phone Unsecured claim $,
What is the nature of the claim?
8
As of the date you file, the claim is: Check all that apply.
Q Contingent
Credilor’s Name OQ Unliquidated
QO Disputed
Number Street C) None of the above apply
Does the creditor have a lien on your property?
OG) No
City a eicode QO) Yes. Total claim (secured and unsecured): $
Value of security: - $3
Contact Unsecured claim $

Contact phone

a Sign Below

Under penalty of perjury, | declare that the information provided in this form is true and correct.

x x

Signature of Debtor 1 Signature of Debtor 2

 

 

Date Date
MM/ DD # YYYY MM/ DD/ YYYY

Official Form 104 For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims page 5
